Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/22 has been entered.



Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Moon et al. generally teaches the application of mobile sensors for collecting environmental data used for controlling at least lighting applied to a plant.  Elazary teaches the application of sensors used for at least position control.  The combination illustrates the application of distributed sensors for controlling both robotic position and environmental conditions via central control. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Elazary (PG/PUB 2018/0146618) in view over Jones et al. (PG/PUB 2013/0110341) in view over Moon et al. (PG/PUB 20130113924).

As per claim 1, Elazary teaches an indoor farming management system associated with a farming system located within an indoor environment, the indoor farming management system comprising:
a plurality of sensors distributed spatially within the indoor environment, the sensors forming a network allowing at least one variation related to at least one environmental parameter associated with the indoor environment to be monitored (ABSTRACT, 0028, 0031, 0036, 0046);
     However, Elazary the at least one indoor environmental parameter being at least one of temperature, light intensity, humidity, and carbon dioxide levels;
                  Moon teaches the at least one indoor environmental parameter being at least one of temperature, light intensity, humidity, and carbon dioxide levels (0010, 0017, 0037, 0039-40)
     Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Moon to Elazary would achieve an expected and predictable result comprising: at least one indoor environmental parameter being at least one of temperature, light intensity, humidity, and carbon dioxide levels.  The application of the teachings of Moon, namely using distributed sensors for collecting environmental information to control at least lighting via a central controller, to the teachings of Elazary, namely using distributed sensors for position control, would realize an improved invention by regulating both robot position and environmental responses (e.g. regulating light levels) responsive to data collected from spatially located, mobile sensors. 

        The combination of prior art teaches:
a central processing unit arranged in signal communication with the sensors (Elazary, 0031, 0049, 0073
wherein the central processing unit is operable to control at least one indoor environmental parameter, based on data received from the sensors, at different regions within the indoor environment (Elazary, 0048, 0073-74, Figure 9)
       However, Elazary does not expressly teach the farming module limitations. Jones et al. teaches the farming module limitations as described below teaches:
wherein the farming system comprises a plurality of self-contained farming modules (e.g. container grown plants, ABSTRACT, 0004, 0019-21), each farming module being suitable for growing at least one plant variety without the need of water circulation with the at least one plant variety on a growth medium impregnated with nutrients held in place within the farming module (0004, 0015, 0019, 0021 e.g. see external application of water and nutrients to plant containers via a processing station based on sensor data), and being transportable to a different said region within the indoor environment at different growth stages of the at least one plant variety being grown (0023 e.g. see repotting plants, see also Elazary for transporting modules at varying growth stages 0036-37), the central processing unit operable for controlling  the at least one said indoor environmental parameter within said region to cater for the at least one plant variety being grown within said region (see also Elazary for controller controlled environmental conditions, 0073, see also Jones, 0021)
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Elazary (e.g. centrally controlling robotic loaders for transporting plants), to the teachings of Jones et al. (e.g. transporting a plurality of self-contained farming modules to multiple regions adapted to cater to growing a variety of plants), would achieve an expected and predictable result via combining said elements using known methods.  In particular, of ordinary skill in the art adapting the controller of Elazary to integrate the pertinent functions of Jones et al.   for controlling indoor parameters at each processing station would automate an otherwise manual activity with the benefit of controlling indoor environment levels for promoting plant growth based on selectively relocating plant modules to first and second growth locations based on plant growth, health, and related conditions, see MPEP 2144.04, III Automating a Manual Activity).  In addition, the adaptation of the central controller of Elazary for integrating the function of transporting plant modules, as per Jones et al., would realize an improved invention by balancing growth conditions for multiple plant varieties via automated machinery, as described by Jones et al., 0001-0002.
As per claim 2, Elazary teaches the indoor farming management system of Claim 1, wherein the farming system is suitable for growing a plurality of plant varieties and wherein the central processing unit is operable for controlling the at least one indoor environment parameter to cater to different plant varieties growing at said different regions of the indoor environment (0059, Figure 9, see also Figure 3 -330)
As per claim 3, Elazary teaches the indoor farming management system of Claim 2 further comprising:
a device for carrying and transporting the farming module when in an operative state and for otherwise being in an non-operative state based on a control signal communicated from the central processing unit (ABSTRACT, Figure 2, Figure 4-410, Figure 9) and
a growth rack adapted to store the plurality of farming modules (Figure 9)
wherein the device, when in the operative state, is adapted to store at the growth rack or retrieve from the growth rack at least one farming module (Figure 4, Figure 9, Figure 3 -360)
As per claim 4, Elazary teaches the indoor farming management system of Claim 2 further comprising:
a device for carrying and transporting the farming modules when an operative state and for otherwise being in an non-operative state (ABSTRACT, Figure 4, Figure 9, Figure – End)
wherein the central processing unit is further operable to send a control signal to the device (0038, 0048-49)
wherein the device is configurable to switch between the operative state and the nonoperative state based on the control signal (Figure 3, 0038, 0048-49) and
wherein the control signal is indicative of growth stage associated with a plant variety and the device is switched between the operative state and the non-operative state based on growth stage associated with a plant variety (0038, 0048-49, see also 0036-37)
As per claim 5, Elazary teaches the indoor farming management system of Claim 1, the at least one indoor environment parameter being at least one of temperature, light intensity, humidity, and carbon dioxide levels (0073-74)

As per claim 10, Elazary teaches the indoor farming management system of Claim 1 further comprising a user interface capable of allowing an operator to monitor the at least one indoor environmental parameter (0031, 0038, 0048, 0073)
As per claim 12, Elazary teaches the indoor farming management system of Claim 1, wherein the central processing unit is yet further operable to keep track of growth statuses of different plant varieties (0036, 0038, 0048-49)
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Elazary (PG/PUB 2018/0146618) in view over Jones et al. (PG/PUB 2013/0110341) in view over Moon et al. (PG/PUB 20130113924)  and in further view over Avigdor et al. (PG/PUB 2014/0288850) 
As per claim 7, Elazary, teaches the indoor farming management system of Claim 1 but does not describe the deviation limitations as described below.  Avigdor teaches the deviation limitations as described below:
     being programmable to detect a deviation of a pre-determined condition and issue an alert to an operator when the deviation occurs (Avigdor, 0086)
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Elazary, Jones, and Avigdor would achieve an expected and predictable result of the indoor farming management system being programmable to detect a deviation of a pre-determined condition and issue an alert to an operator when the deviation occurs.  One of ordinary skill in the art would be motivated to apply the teachings of Avigdor to the teachings of Elazary, as modified by Jones, to provide a system and method to evaluate plant growth uniformity as described by Avigdor, 0022.

As per claim 8, Elazary, as modified by Avigdor, teaches the indoor farming management system of Claim 7 wherein the alert is transmitted to the operator via electronic mail and/or Short Message Service (SMS) (Avigdor, 0086 –step (e)).

As per claim 9, Elazary, as modified by Avigdor, teaches the indoor farming management system of Claim 8 further comprising a corrective measurement capable of rectifying the deviation (0086, step (h)).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Elazary (PG/PUB 2018/0146618) in view over Jones et al. (PG/PUB 2013/0110341) in view over Moon et al. (PG/PUB 20130113924) in view over James et al.  (EP0425405)
As per claim 6, Elazary teaches the indoor farming management system of Claim 1 but does not expressly teach the limitations as described below.  Elazary in view over James et al. teaches  being operable to process order information and verify with at least one inventory stored in a database and whether the inventory has sufficient quantity and/or lead time to complete the order (James et al., ABSTRACT e.g. see determining whether customer orders can be satisfied with respect to inventory levels, see also 0006, 0009 for lead times)
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Elazary (e.g. developing an inventory of plants for consumption), to the teachings of James (e.g. determining whether sufficient inventory is available to process customer orders), would achieve an expected and predictable result via combining said elements using known methods.  Since determining whether inventory is available to process customer orders as well as determine sufficient lead times for meeting said orders avoids under or over committing to a customer order, an improved invention is realized.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Elazary (PG/PUB 2018/0146618) in view over Jones et al. (PG/PUB 2013/0110341) in view over Moon et al. (PG/PUB 20130113924) in view over Rhodes (PG/PUB 2009/0150208)
As per claim 11, Elazary teaches the indoor farming management system of Claim 1 but does not teach the limitations as described below.  Elazary, in view over Rhodes teaches being operable to work with artificial intelligence for analysing data of historic plant demand and predicting future plant demand (Rhodes, 0022, 0033, 0036, 0041, 0052, 0055)
      Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Elazary (e.g. remotely observing captured images), to the teachings Rhodes (e.g. balancing supply and demand based upon applying learning methods for predicting product demand based on historical demand), to the teachings of Elazary (e.g. maintaining an inventory of plants for consumption), would achieve an expected and predictable result of optimizing inventory levels based upon applying supply chain management methods to optimize inventory levels based upon learned demand forecasts.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Elazary (PG/PUB 2018/0146618) in view over Jones et al. (PG/PUB 2013/0110341) in view over Moon et al. (PG/PUB 20130113924) in view over Guo (PG/PUB 20090113821)
As per claim 13, teaches the indoor farming management system of Claim 1 but does not teach the limitations as described below.  Elazary in view over Guo (PG/PUB 20090113821) teaches:
wherein the indoor environment is associable with a hall having a plurality of floors in which each floor is positioned adjacent to a growth area (ABSTRACT, 0049)
wherein each floor corresponds to a region within the hall (0049) and
wherein one floor corresponds to a region which is different from another region corresponding to another floor (ABSTRACT, 0049,  Figures 1-7)
  Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Elazary (e.g. providing a growing zone associated with a facility having at least one floor), to the teachings Guo (e.g. associating a growing region having a floor and access points via a hallway), would achieve an expected and predictable result via combining said elements using known methods.  One of ordinary skill in the art would appreciate the use of multiple story farming systems for plant cultivation (20180070538, ABSTRACT) as well as employing associating floors and hallways with a growing environment.  One of ordinary skill in the art given the finite and quantifiable building configurations, in light of the building configurations depicted in Guo and ‘538, would realize an improved invention via making use of vertical based farming systems to optimize yield.  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
 See automated farming assistance based on plant conditions
20200033274 20190124853 20170035002
10721857   20190021238
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117